 

 

USDS SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELEC: <ONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK , DOC #:_

 

 

DATE FILED: (9-37 20U/

SECURITIES AND EXCHANGE COMMISSION,

 

 

 

 

 

21-cv-4791 (JGR)
Plaintiff,
ORDER

 

- against -
TREVON BROWN, ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Securities and Exchange Commission (“SEC”} has
submitted executed consents and proposed judgments for
defendants Joshua Jeppesen, Ryan Maasen, Laura Mascola, and
Michael Nobel. The submitted consents each state that the
individual defendants have consented to the entry of the
“Judgment in the form attached hereto,” however no judgments
were attached to the consents and the proposed judgments were
filed separately on ECF. ECF Nos. 10, 212, 13, 14, 15.

The SEC is instructed to refile the consents with the
respective proposed judgments attached.

Further, the SEC has requested permission to file the
consent and proposed judgment for defendant Jeppesen under seal,
because both the consent and proposed judgment identify a public
blockchain address with significant assets. The Court
authorizes the filing of an unredacted copy of the Jeppesen

consent and proposed judgment under seal, with access restricted

 
to the selected party viewing level, to be accompanied with a
redacted copy of the consent and proposed judgment on the public
docket. The Clerk is directed to restrict access to ECF Nos. 10
and 12 to the selected party viewing level.

Finally, the SEC should also explain why each of the
proposed judgments, including the penalty and disgorgement
amounts provided therein, are “fair and reasonable” and that the
“public interest would not be disserved” by the included

injunctive relief. SEC v. Citigroup Giob. Markets, Inc., 752

 

F.3d 285, 294 (2d Cir. 2014).

SO ORDERED.

Dated: New York, New York — wey ie
June 2, 2021 CON a f Od

—

| 7 John G. Koeitl
‘united States District Judge

 
